Mr. Justice Dickey delivered the opinion of the Court: It is contended by counsel for appellant, that, inasmuch as this note of Puterbaugh, given to Hammond, was sold and assigned to Treat before maturity, Puterbaugh is liable to pay to Treat the entire amount of the face of that note, and interest, and as Hammond had no authority to sacrifice the note by a sale for less than its face, Puterbaugh had the right, in this action, to recoup or set-off against Hammond the difference between the sum’of $1600 received of Trqat, and the amount of the note, and accrued interest at the time of the sale to Treat by Hammond. We do not see how this position can be sustained. It is true the note was not due when it was assigned to Treat, but it is equally true that there was a memorandum on the back of the note, signed by Hammond, which gave Treat notice that the note was not given for an existing debt, but merely to secure Hammond for all moneys he might pay for Puterbaugh, as his security on notes signed with Puterbaugh, by Hammond. Under these circumstances, the only amount which could, in any event, be recovered from Puterbaugh on this $2000 note, would be the amount paid by Hammond as such security, and not refunded by Puterbaugh; and the only effect of the assignment of the note to Treat by Hammond was, to enable that amount to be recovered upon the note in the name of' Treat, and to give Treat a preference, authorizing him to apply the first moneys arising from collection on that note to repayment to him of the $1600 advanced by him, and interest thereon, and requiring him to apply the residue of such collections to making Hammond whole for payments made by him other than the $1600. Puterbaugh has paid nothing on this note, and has not been damaged by its assignment to Treat, and it is not perceived that he can hereafter be damaged. Should he pay to Treat the $1600 advanced by him when this note was assigned to him, and pay to Hammond, with interest, the other moneys paid by him in payment of these judgments, it will operate as a full satisfaction of this note held by Treat. We find no cause to disturb the judgment of the Appellate Court, and it is therefore affirmed. Judgment affirmed.